Citation Nr: 1546318	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1971 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims file includes additional evidence which has not yet been initially considered by the AOJ.  Specifically, in July 2014 the Veteran submitted relevant private medical records.  However, because his substantive appeal was filed after February 2013, VA regulations provide this newly submitted evidence may be initially considered by the Board unless initial AOJ consideration is requested in writing.  38 U.S.C.A. § 7105(e).  Because the Veteran did not request this new medical evidence be initially considered by the AOJ, the Board finds there is no harm in proceeding with adjudication of this matter.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current bilateral hearing loss began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Recent medical records, including the results from audiometric testing in June 2010, October 2010, January 2012, and June 2014 all reflect the Veteran currently has bilateral hearing loss.  Accordingly, a current bilateral hearing disability for VA purposes is established pursuant to 38 C.F.R. § 3.385.  

Additionally, the Veteran has testified that during his service his duties as security policeman included exposure to very loud noises, especially while assigned to patrolling the flight line.  The Veteran's DD 214 reflects his MOS was security police, and the claims file includes written statements from several fellow servicemen who supported the Veteran's testimony regarding loud noise exposure.  Accordingly, the Board finds the Veteran was exposed to very loud noises, including aircraft noise, during his active duty service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.

Service treatment records do not reflect the Veteran made any complaint of decreased hearing acuity during active service, and audiometric testing from his January 1975 separation examination reflect normal hearing acuity.  However, in June 1975, during his active duty service, the Veteran was placed on a permanent physical profile and relocated away from the flight line and other high noise areas due to his hearing defect.  Although the results of audiometric testing are not included, he was assigned a '2' for hearing on the PULHES profile, suggesting some degree of hearing loss.  Therefore, the service treatment records reflect the Veteran experienced some loss of hearing acuity during his active duty service.

The claims file also reflects the Veteran was exposed to very loud noises after his separation from active duty service.  For example, he worked in law enforcement and construction, both occupations associated with noise exposure.  He also reported recreationally riding motorcycles and exposure to machinery noises at his farm.  Therefore, the evidence reflects the Veteran was also exposed to loud noises after his active duty service.

In June 2014, the Veteran's hearing loss was evaluated by a private physician.  He reviewed the Veteran's claims file, including evidence of the Veteran's post-service noise exposure.  However, this physician opined it was as likely as not "at least some" of the Veteran's hearing loss was related to noise exposure during his active duty service, providing evidence in support of the Veteran's appeal.

The Board acknowledges in a January 2012 examination and March 2012 addendum, the VA examiner opined the Veteran's current hearing loss was less likely than not caused by his military noise exposure.  However, in affording all benefit of the doubt to the Veteran, the Board finds the VA examiner's opinion is outweighed by the positive nexus opinion of the private physician, especially in light of the service records suggesting some degree of hearing loss during active duty service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Based on the foregoing, service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


